DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleyard (US 20070057804) in view of Official Notice.

Regarding claim 1, the claimed first terminal attached to a worker and having a gyro sensor generating inclination information based on a movement of the worker is met by the security monitoring system for monitoring the tilt movement of a person (Appleyard: paragraph 39) that is mounted to a person (Appleyard: paragraph 8).
The claimed server receiving the inclination information is met by the signal receiving means receiving the alarm information (Appleyard: paragraph 55).

The claimed processing of transmitting first alarm information when it is determined that the number of pieces of the inclination information exceeds the predetermined value is met by the alarm signal being generated (Appleyard: paragraph 39).
Appleyard does not specifically disclose the claimed server performing the processing of acquiring and determining, instead doing those calculations inside the detector component. Examiner takes Official Notice that it is well known to one of ordinary skill in the art for electronic systems to transmit data to remote server devices for calculations instead of calculating in the detector component. Modifying Appleyard to have the receiving means do the calculations would decrease the complexity of the user-mounted component and centralize the determination at the receiving means. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Appleyard according to Official Notice.
Appleyard does not specifically disclose a second terminal configured to communicate with the server. Examiner takes Official Notice that it is well known to one of ordinary skill in the art to have additional remote receiving means to receive alert indications. Modifying Appleyard to include a second terminal to receive alert information would increase the overall safety of the system by providing the alert to additional users that are off-site. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Appleyard according to Official Notice.

Regarding claim 4, the claimed second terminal has a display unit displaying the firsts alarm information is not specifically disclosed by Appleyard. Examiner takes Official Notice that it is well known to one of ordinary skill in the art to use display units for alarm applications. Adding a display unit to the second terminal of Appleyard would increase the overall utility of the system by providing additional means to alert users. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Appleyard according to Official Notice.

Regarding claim 6, the claimed first alarm information includes identification information of the first terminal is met by the transmitting of identification information (Appleyard: paragraph 97).

Allowable Subject Matter
Claims 2, 3, and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118.  The examiner can normally be reached on MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689